PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Devandry et al. 
Application No. 16/568,024
Filed: September 11, 2019
For: MOTORIZED BATH SEAT

:
:
:	CORRECTED DECISION
:
:


This is a corrected decision on the petition under 37 CFR 1.137(a), filed August 5, 2021, to revive the above-identified application. The petition decisions issued September 30, 2021, and April 13, 2022, are hereby vacated.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, December 24, 2020, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on March 25, 2021. A Notice of Abandonment was mailed July 30, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m) and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (3) above.

The petition filed August 5, 2021, is not properly signed. In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states:


Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1)    A patent practitioner of record;

(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or

(3)    The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.


An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of two inventor-applicants and the one signing has not been given a power of attorney by the other applicant. Here, the petition filed August 5, 2021, was only signed by one of the two inventor-applicants (i.e., Patricia Devandry), not both inventor-applicants (i.e., Patricia Devandry and Henry Dean Milby). Additionally, the file history does not include a power of attorney from Henry Dean Milby to Patricia Devandry.
  
Since the petition was not properly signed the petition is considered to not contain a proper statement of unintentional delay. For that reason, the petition cannot be granted at this time.

Petitioner must submit a renewed petition signed by all the applicants, a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record. Two courtesy copies of Form PTO/SB/64 (Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a)) are attached to this decision and may be used for filing the renewed petition. A separate copy should be signed by each of the two inventor-applicants.

It is noted that the reply filed August 5, 2021, contains only a request for reconsideration. No amendments were made to the application papers in response to the non-final rejection issued on December 24, 2020.1  Petitioner may wish to re-submit a complete response for entry and consideration upon revival with the renewed petition to clarify the record (e.g., typed arguments addressing each issue raised by the examiner in the non-final Office action and any diagrams for the examiner’s consideration when responding to petitioner’s arguments clearly labeled as part of those remarks).

Petitioner may also wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                        


ATTACHMENT: Two (2) copies of a Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a) (USPTO Form No. PTO/SB/64)


    
        
            
        
            
        
            
    

    
        1 The complete file history is viewable on Public PAIR (https://portal.uspto.gov/pai/PublicPair). The copies of prior art documents submitted on August 5, 2021, that were miscoded as an abstract, claims, and a specification, have been recoded as non-patent literature. The diagram remarks submitted on August 5, 2021, have been recoded from drawings to applicant remarks
        2 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).